Case 2:12-cv-00089-KM-JBC Document 391 Filed 01/06/21 Page 1 of 3 PageID: 24514




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 CHARLENE DZIELAK, SHELLEY
 BAKER, FRANCIS ANGELONE,
 BRIAN MAXWELL, JEFFERY REID,
 KARI PARSONS, CHARLES BEYER,
 JONATHAN COHEN, JENNIFER
 SCHRAMM, AND ASPASIA CHRISTY,
 on behalf of themselves and all
 others similarly situated,
                                                Civ. No. 12-00089-KM-JBC
       Plaintiffs,
                                                MEMORANDUM & ORDER
       v.

 WHIRLPOOL CORPORATION,
 LOWE’S HOME CENTERS, LLC,
 SEARS HOLDINGS CORPORATION,
 THE HOME DEPOT (U.S.A.), INC.,
 and FRY’S ELECTRONICS, INC.,

       Defendants.


 KEVIN MCNULTY, U.S.D.J.:
       This is a class action against the manufacturer (Whirlpool Corporation)
 and retailers (Lowe’s Home Centers, LLC, Sears Holding Corporation, Fry’s
 Electronics, Inc., and The Home Depot, Inc.) of washing machines. I previously
 granted summary judgment in favor of Defendants and denied Plaintiffs’
 motion for reconsideration. Dzielak v. Whirlpool Corp., Civ. No. 12-89, 2019 WL
 6607220 (D.N.J. Dec. 5, 2019), reconsideration denied, 2020 WL 3989648 (July
 15, 2020). Plaintiffs and Whirlpool appealed. Id., appeal docketed, Nos. 20-
 2551, 20-2661 (3d Cir. Aug. 14, 2020). (DE 374, 380.) Home Depot, Whirlpool,
 Lowe’s, and Fry’s, have all moved to tax costs against Plaintiffs. (DE 385, 387.)
 Plaintiffs have filed an opposition, arguing that (1) Home Depot’s motion is
 untimely, (2) the Court should defer consideration until the appeals are
 resolved, and (3) the costs sought are not taxable. (DE 388.)
Case 2:12-cv-00089-KM-JBC Document 391 Filed 01/06/21 Page 2 of 3 PageID: 24515




       Federal Rule of Civil Procedure 54 provides that costs should be awarded
 to the prevailing party in a civil action. Fed. R. Civ. P. 54(d)(1). Local Civil Rule
 54.1(a) further provides that “[w]ithin 30 days after the entry of a judgment
 allowing costs, or within 30 days of the filing of an order dispositive of the last
 of any timely-filed post-trial motions,” the prevailing party must file a notice of
 motion and bill of costs. Home Depot filed a notice of motion and bill 30 days
 following my order denying reconsideration. (DE 382.) Home Depot’s motion
 was thus timely. To make their timeliness argument, Plaintiffs rely on a
 corrected motion that was filed four days after the original motion. (DE 387.)
 But Home Depot filed that motion because the Clerk alerted Home Depot to a
 deficiency in the original motion and allowed Home Depot one week to correct
 the deficiency. (DE 384.) I will consider Home Depot’s motion timely.
       More meritorious is Plaintiff’s argument for deferred consideration.
 “[R]equests for a stay, such as this, are commonplace and the courts have
 handled them in various ways.” Care One Mgmt., LLC v. United Healthcare
 Workers E., SEIU 1199, Civ. No. 12-6371, 2020 WL 3482134, at *4 (D.N.J.
 June 26, 2020). One way is to “administratively terminate[] taxation motions
 without prejudice to renewal post-appeal.” Id. I will do so here because (1) I
 have already deferred consideration of motions for nontaxable costs and
 attorney fees (DE 386); (2) Defendants’ entitlement to costs will ultimately
 depend on whether the Third Circuit affirms or reverses my judgment in their
 favor, 10 Charles Alan Wright et al., Federal Practice and Procedure § 2668 (4th
 ed. 2020) (“When a judgment is reversed or substantially modified on appeal,
 the taxation of costs automatically is vacated.”); and (3) I have discretion in the
 handling of motions for costs, In re Paoli R.R. Yard PCB Litig., 221 F.3d 449,
 458 (3d Cir. 2000).
       Accordingly,
       IT IS this 6th day of January, 2021
       ORDERED that the motions to tax costs (DE 385, 387) are
 ADMINISTRATIVELY TERMINATED, without prejudice to renewal if and as



                                           2
Case 2:12-cv-00089-KM-JBC Document 391 Filed 01/06/21 Page 3 of 3 PageID: 24516




 appropriate. The deadline provided by Local Civil Rule 54.1 is hereby extended
 pending resolution of the appeals. Any motion for costs must be filed within 30
 days after issuance of a mandate by the Court of Appeals or the appeal is
 otherwise dismissed or resolved.


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        3
